           Case 2:19-cv-01964-RAJ-BAT Document 53 Filed 06/17/21 Page 1 of 1




 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7

 8   ALEXANDRE B. ZOLOTOVITSKI,

 9                             Plaintiff,                 CASE NO. 2:19-cv-01964-RAJ-BAT

10           v.                                           ORDER SETTING DISPOSITIVE
                                                          MOTIONS DEADLINE
11   HERE NORTH AMERICA LLC,

12                             Defendant.

13          Based on the Court’s Orders (Dkt. 48; Dkt. 50) and the proposal of the parties (Dkt. 52),
14   it is ORDERED that the dispositive motions deadline is July 15, 2021.
15          DATED this 17th day of June, 2021.
16

17                                                       A
                                                         BRIAN A. TSUCHIDA
18                                                       United States Magistrate Judge

19

20

21

22

23



     ORDER SETTING DISPOSITIVE MOTIONS
     DEADLINE - 1
